DETAILED ACTION
This action is in response to communication(s) filed on 6/18/2020.  
Claims 1-22 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-22 rejected under U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claims 12-22, the “processing circuitry” limitation does not clearly define the embodied features and limitations on hardware structural limitations.  The examiner encourages the applicant to define the embodied features and limitations on hardware structural limitations by tying the process to the hardware structural limitation such as “…processing circuitry comprises a memory and at least one processor processes, wherein instructions are stored on memory and executed by the processor configured to” or any variants supported by the specification.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kalmbach et al. (US 2014/0022985 “Offloading Running a Needed Edge Application to a Neighboring Basestation in a Mobile Data Network”) is cited to show breakout out of data at the edge of a mobile data network in a way that is transparent to existing equipment in the mobile data network so one or more mobile network services may be performed by edge applications at the edge of the mobile data network in response to the broken-out data.
Batrouni et al. (US 2016/0294701 “CDN Traffic Management in the Cloud”) is cited to show offloading traffic to edge data centers in a content delivery network (CDN). It is determined that traffic at the edge data center should be offloaded to the other edge data centers. A priority level is determined for requesting the offloading of traffic to the other edge data centers. An offload request is sent to each of the other edge data centers, each offload request indicating the determined priority level. One or more replies are received from one or more of the other edge data centers, including one or more replies indicating that resources are available for use by the load balancer agent. The one or more replies are sorted to identify at least one edge data center for offloading traffic, and traffic is offloaded to the at least one identified edge data center.
Brandwine et al. (US 9,871,850 “Enhanced browsing using CDN routing capabilities”) is cited to show an edge node of a content delivery network (CDN) service receives a representation of a browsing request from a client-side component of a split-browser service (SBS). The SBS includes a browsing engine implemented at a provider network. The edge node determines whether content retrieval analysis of the browsing request is to be performed at the edge node. In response to a determination that content retrieval analysis of the browsing request is not to be performed at the edge node, the edge node uses a routing knowledge base of the CDN service to identify a network route to the SBS browsing engine and transmits the representation of the browsing request via the identified network route to the SBS browsing engine for content retrieval and related processing.  

Allowable Subject Matter
Claims 1-11 are allowed.


Conclusion
For the reason above, claims 12-22 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456